J-S45010-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    THOMAS JOSEPH JAVA                         :
                                               :
                      Appellant                :       No. 1967 EDA 2016

                   Appeal from the PCRA Order May 26, 2016
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0000279-2010

BEFORE:       GANTMAN, P.J., PANELLA, J., and STRASSBURGER, J.*

MEMORANDUM BY GANTMAN, P.J.:                           FILED AUGUST 15, 2017

        Appellant, Thomas Joseph Java, appeals from the order entered in the

Delaware County Court of Common Plea, which denied his first petition

brought pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this case are as follows.

In 2009, Victim filed a police report, which stated Appellant had sexually

abused Victim numerous times over a number of years. Specifically, Victim

informed police that Appellant forced her to engage in vaginal intercourse

and threatened to kill Victim if she told anyone about the abuse. Victim was

approximately six to fifteen years old at the time of the alleged abuse. After

an investigation, police arrested Appellant; and on February 12, 2010, the
____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S45010-17


Commonwealth charged Appellant with rape, sexual assault, and related

offenses.    Appellant proceeded to a bench trial on October 29, 2010.     On

November 5, 2010, the court convicted Appellant of three counts each of

rape, sexual assault, indecent assault of a child, and corruption of minors.

The court sentenced Appellant on February 16, 2011, to an aggregate term

of ten (10) to twenty (20) years’ imprisonment, followed by eight (8) years’

probation. Appellant timely filed a notice of appeal on February 25, 2011;

however, Appellant discontinued the appeal on December 22, 2011.

       On December 19, 2012, Appellant timely filed a pro se PCRA petition,

and the PCRA court appointed counsel. On October 8, 2013, PCRA counsel

filed a petition to withdraw at Appellant’s request. The court held a Grazier2

hearing on November 19, 2013. The court granted PCRA counsel’s petition

to withdraw on November 21, 2013, and permitted Appellant to proceed pro

se. On December 10, 2014, the PCRA court ordered the Commonwealth to

file an answer to Appellant’s pro se PCRA petition, and the Commonwealth

complied on April 9, 2015. The court held a PCRA hearing on January 21,

2016, which resulted in an in camera hearing to allow Appellant to view

certain documents in the case file. The PCRA court granted Appellant leave

on February 2, 2016, to supplement the PCRA petition based on the

document revealed in the in camera hearing. Appellant filed a supplement

____________________________________________


2
    Commonwealth v. Grazier, 552 Pa. 9, 713 A.2d 81 (1998).



                                           -2-
J-S45010-17


to his PCRA petition on April 7, 2016, and the PCRA court denied relief on

May 26, 2016. Appellant timely filed a notice of appeal on June 27, 2016.

On June 29, 2016, the court ordered Appellant to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).       Appellant

filed his Rule 1925(b) statement on August 19, 2016.

      Appellant raises the following issue for our review:

         [WHETHER TRIAL COUNSEL WAS INEFFECTIVE                 FOR
         ABANDONING COUNSEL’S TRIAL STRATEGY?]

(Appellant’s Brief at 4).

      As a preliminary matter, to preserve claims for appellate review,

“appellants must comply whenever the trial court orders them to file a

Statement of [Errors] Complained of on Appeal pursuant to [Rule] 1925.

[As a general rule, a]ny issues not raised in a [Rule] 1925(b) statement will

be deemed waived.” Commonwealth v. Castillo, 585 Pa. 395, 403, 888

A.2d 775, 780 (2005) (quoting Commonwealth v. Lord, 553 Pa. 415, 420,

719 A.2d 306, 309 (1998)).       Rule 1925(b) of the Pennsylvania Rules of

Appellate Procedure provides in relevant part:

         Rule 1925. Opinions in Support of Order

                                  *    *    *

         (b) Direction to file statement of errors complained
         of on appeal; instructions to the appellant and the
         trial court.—If the judge entering the order giving rise to
         the notice of appeal (“judge”) desires clarification of the
         errors complained of on appeal, the judge may enter an
         order directing the appellant to file of record in the trial
         court and serve on the judge a concise statement of the

                                      -3-
J-S45010-17


       errors complained of on appeal (“Statement”).

       (1) Filing and service.−Appellant shall file of record the
       Statement and concurrently shall serve the judge. Filing of
       record and service on the judge shall be in person or by
       mail as provided in Pa.R.A.P. 121(a) and shall be complete
       on mailing if appellant obtains a United States Postal
       Service Form 3817, Certificate of Mailing, or other similar
       United States Postal Service form from which the date of
       deposit can be verified in compliance with the
       requirements set forth in Pa.R.A.P. 1112(c). Service on
       parties shall be concurrent with filing and shall be by any
       means of service specified under Pa.R.A.P. 121(c).

       (2) Time for filing and service.−The judge shall allow the
       appellant at least 21 days from the date of the order’s
       entry on the docket for the filing and service of the
       Statement. Upon application of the appellant and for good
       cause shown, the judge may enlarge the time period
       initially specified or permit an amended or supplemental
       Statement to be filed. Good cause includes, but is not
       limited to, delay in the production of a transcript necessary
       to develop the Statement so long as the delay is not
       attributable to a lack of diligence in ordering or paying for
       such transcript by the party or counsel on appeal. In
       extraordinary circumstances, the judge may allow for the
       filing of a Statement or amended or supplemental
       Statement nunc pro tunc.

       (3) Contents of order.—The judge’s order directing the
       filing and service of a Statement shall specify:

          (i)   the number of days after the date of entry of
          the judge’s order within which the appellant must file
          and serve the Statement;

          (ii)   that the Statement shall be filed of record;

          (iii) that the Statement shall be served on the
          judge pursuant to paragraph (b)(1);

          (iv) that any issue not properly included in the
          Statement timely filed and served pursuant to
          subdivision (b) shall be deemed waived.

                                    -4-
J-S45010-17



Pa.R.A.P. 1925(b)(1)-(3).   For many years, full compliance with a court’s

Rule 1925(b) order was strictly mandatory; but later revisions in the rule

now provide certain avenues for relief from waiver in the criminal appeal

context. Pa.R.A.P 1925(c); Commonwealth v. Hopfer, 965 A.2d 270, 273

(Pa.Super. 2009) (enumerating extraordinary circumstances, such as where

counsel fails to file court-ordered Rule 1925(b) statement, which would

warrant remand for filing of statement, based upon per se ineffectiveness of

counsel). Importantly, this Court will not find waiver based on an untimely

Rule 1925(b) statement unless the trial court completes the following steps:

        First, the trial court must issue a Rule 1925(b) order
        directing an Appellant to file a response within [twenty-
        one] days of the order. Second, the Rule 1925(b) order
        must be filed with the prothonotary.             Third, the
        prothonotary must docket the Rule 1925(b) order and
        record the date it was made. Fourth, the prothonotary
        shall give written notice of the entry of the order to each
        [party] of record, and it shall record in the docket the
        giving of notice. If any of [these] procedural steps…are
        not complied with, Appellant’s failure to act in accordance
        with Rule 1925(b) will not result in a waiver of the issues
        sought to be reviewed on appeal.

Commonwealth v. Hooks, 921 A.2d 1199, 1202 (Pa.Super. 2007), appeal

denied, 594 Pa. 695, 934 A.2d 1276 (2007) (internal citations omitted). For

an appellant to comply with a Rule 1925(b), he must file a Rule 1925(b)

statement with the ordering court’s prothonotary, and concurrently serve the

Rule 1925(b) statement upon the trial judge.           Commonwealth v.

Schofield, 585 Pa. 389, 392, 888 A.2d 771, 774 (2005). Failure to comply


                                    -5-
J-S45010-17


with Rule 1925(b) by filing a Rule 1925(b) statement with the court and

concurrently serving the statement on the trial judge results in waiver of all

issues.     Commonwealth v. Butler, 571 Pa. 441, 446-47, 812 A.2d 631,

634 (2002).

          Instantly, Appellant timely filed a pro se notice of appeal on June 27,

2016. On June 29, 2016, the court ordered Appellant to file a Rule 1925(b)

statement within twenty-one days; however, neither the order nor the

docket indicates when the court served the Rule 1925(b) order on Appellant.

See Pa.R.A.P. 1925(b)(2).        Appellant filed his Rule 1925(b) statement on

August 19, 2016, which indicated he had received the Rule 1925(b) order on

August 4, 2016.       Under these circumstances, we decline to find waiver of

Appellant’s issues based on the timing of Appellant’s Rule 1925(b) statement

filing.    See Hooks, supra.      Nevertheless, nothing in the record indicates

Appellant concurrently served his Rule 1925(b) statement on the PCRA court

judge.      Thus, Appellant’s issues are waived for purposes of our review for

failure to comply with the requirement to serve the Rule 1925(b) statement

on the judge. See Schofield, supra; Butler, supra; Pa.R.A.P. 1925(b)(1).

          Moreover, even if Appellant had properly preserved his issue, he would

not obtain relief. Our standard of review of the denial of a PCRA petition is

limited to examining whether the evidence of record supports the court’s

determination       and   whether    its    decision   is   free   of   legal   error.

Commonwealth v. Conway, 14 A.3d 101, 108 (Pa.Super. 2011), appeal


                                           -6-
J-S45010-17


denied, 612 Pa. 687, 29 A.3d 795 (2011). This Court grants great deference

to the findings of the PCRA court if the record contains any support for those

findings. Commonwealth v. Boyd, 923 A.2d 513, 515 (Pa.Super. 2007),

appeal denied, 593 Pa. 754, 932 A.2d 74 (2007).             We give no such

deference, however, to the court’s legal conclusions.     Commonwealth v.

Ford, 44 A.3d 1190, 1194 (Pa.Super. 2012). If the record supports a PCRA

court’s credibility determination, it is binding on the appellate court.

Commonwealth v. Miller, 102 A.3d 988, 992 (Pa.Super. 2014).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable James P.

Bradley, we conclude Appellant issue on appeal merits no relief. The PCRA

court opinion comprehensively discusses and properly disposes of the

question presented. (See PCRA Court Opinion, filed August 17, 2016, at 19-

22) (finding: vast majority of Appellant’s claims of trial counsel’s alleged

ineffectiveness remain bald allegations with no support in record; to extent

Appellant argues trial counsel was ineffective for failure to investigate

correct medical records, Appellant failed to prove alleged medical records

supported his claim of actual innocence; further, trial counsel secured

relevant medical records from Victim’s August 12, 2009 doctor visit after

final instance of abuse; importantly, Victim did not report abuse to her

primary care doctor during August 12, 2009 visit, and trial counsel used this

fact to impeach Victim at trial; additionally, trial counsel’s cross-examination


                                     -7-
J-S45010-17


of sexual assault nurse revealed that Victim had no signs of severe trauma

despite claim that Appellant had subjected Victim to repeated and

continuous sexual intercourse from age six onward; thus, Appellant’s claim

that trial counsel was ineffective for failure to investigate medical records

lacks merit; to extent Appellant asserts trial counsel was ineffective for

failure to call ob-gyn expert to counter Commonwealth testimony and

explain significance of Victim’s positive test for “gardnerella vaginalis,”

Appellant failed to demonstrate such favorable expert testimony exists;

further, Appellant merely baldly asserts “gardnerella vaginalis” is sexually

transmitted disease, “gardnerella vaginalis” is transmittable during sexual

intercourse, and Appellant does not suffer from “gardnerella vaginalis;” thus,

Appellant’s claim that trial counsel was ineffective for failure to call ob-gyn

expert lacks merit; to extent Appellant avers trial counsel was ineffective for

failure to call numerous impeachment witnesses at trial, Appellant did not

call potential impeachment witnesses listed in his PCRA petition to testify at

PCRA hearing; as such, Appellant failed to present evidence upon which

PCRA court could conclude Appellant was prejudiced by absence of testimony

at trial; further, record demonstrates trial counsel challenged credibility of

Victim   through   cross-examination    of   Commonwealth’s     witnesses   and

presentation of testimony of Victim’s sister, C.S., at trial; thus, presentation

of additional impeachment witnesses would have been cumulative, and

Appellant’s claim that trial counsel was ineffective for failure to call


                                     -8-
J-S45010-17


impeachment witnesses fails; Appellant’s myriad of additional claims of trial

counsel’s alleged ineffectiveness are vague, speculative, and unsupported by

evidence in record; based on foregoing, PCRA court properly denied relief on

Appellant’s ineffective assistance of trial counsel claims). Accordingly, even

if Appellant had properly preserved his claims, we would affirm on the basis

of the PCRA court’s opinion.

       Order affirmed.3

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/15/2017




____________________________________________


3
  Due to our disposition, we deny Appellant’s open motion to add exhibit
page to Appellant’s reply brief.



                                           -9-
Circulated 07/21/2017 10:22 AM